Title: To George Washington from Robert R. Livingston, 12 June 1782
From: Livingston, Robert R.
To: Washington, George


                  
                     Dear Sir
                     Philadelphia 12th June 1782
                  
                  I was honoured with your Letter of the 5th inst. A disapointment
                     which the printers have subjected me to has hitherto prevented my sending you a
                     cypher my secretary is now prepared in compleating one if he can finish in
                     time it will accompany this Letter. As one great object of Britain in carrying
                     on only a defensive war in this country is evidently to enable them to turn
                     more of their resources into another channel to garrison their possessions in
                     the the west indies & to equip greater fleets—do not our obligations to
                     our ally & our desire of peace equally conspire to urge us to every
                     exertion that may serve to defeat this design. In this view
                     it might perhaps be important to collect the troops & have them placed
                     in such a situation as would enable your Excellency to strike on the shortest
                     notice—this indeed is already in a great measure the situation of your army
                     but as it is well known that they are not sufficiently numerous to attempt any
                     thing of themselves a junction with the french troops seems essential to keep
                     the British under such apprehention, as would have the desired effect—I ought
                     to appologize to your Excellency for touching upon a subject to which I am so
                     little competent But you will I am persuaded see the propriety of it when I
                     inform you that by advises so late as the 4th Ult. from the
                     Cape we learn that 29 sail of the line (I imagine this must
                     include the sagitair & the Experiment) had arrived there many of them
                     much damaged notwithstanding which the Marquis De Vodruil
                     Vaudreuil on whom the command devolved had declined
                     proceeding on the expedition owing as is supposed to divissions that prevail in
                     the fleet & suspicions entertained of Mr Bouganville—But the Marquis
                     De Bouille was about to go to France to receive the orders of the court as
                        then the french will probably want those orders at the
                     Cape while the British will be under the necessity of
                     leaving Jamaica during the Hurricane season I think it probable that they will
                     in the mean time reinforce Jamaica from New York unless a shew of attack is
                     kept up whereas while they labour under the apprehentions of a seige they will
                     be reduced to the alternative of abandoning either N.Y. or Jamaica & I
                     am much of opinion the last will appear the greatest object Besides which I am
                     so persuaded it would have effects upon our negotiations to shew that instead
                     of acquiescing tacitly on the plan of neutrality proposed for this country that
                     we were preparing to take the earliest opportunity to act offensively—that I am
                     anxious to know your Excellencys sentiments on this subject as far as you may
                     think it proper to entrust me with them—I see indeed one obstacle to the moving
                     of the american army—I can only lament it & wish that my hopes of its
                     being removed were less distant.
                  The affair of Huddy will make some noise in Europe that I may be
                     prepared to meet every misrepresentation there I wish to be informed by your
                     excellency of steps the enemy take in that business & of every
                     occurence that may thro light upon this interesting event—we are at present
                     without a word of news that can contribute either to your information or
                     amusement—I beg sir that you would do me the honor to return my most respectful
                     comps to Mrs Washington in which Mrs Livingston would join but that she is at
                     present out of town. I have the honor to be Dear Sir with the greatest respect
                     & esteem Your Excellencys Most Ob. &c.
                  
               